Exhibit 10.4

 

SUBLEASE AGREEMENT

 

This Sublease Agreement (“Sublease”) is made effective as of the 7th day of
October, 2004, (the “Effective Date”) by and between Blue Coat Systems, a
Delaware corporation (“Sublessor”), and Infoblox Inc., a Delaware corporation
(“Sublessee”). Sublessor agrees to sublease to Sublessee, and Sublessee agrees
to sublease from Sublessor, those certain premises situated in the City of
Sunnyvale, County of Santa Clara, State of California, consisting of
approximately 45,823 square feet of space known as 475-477 Potrero Avenue, more
particularly set forth on Exhibit “A” hereto (the “Subleased Premises”).

 

ARTICLE 1

 

MASTER LEASE AND OTHER AGREEMENTS

 

1.1 Subordinate to Master Lease. Except as specifically set forth herein, this
Sublease is subject and subordinate to all of the terms and conditions of the
lease (the “Lease”) dated as of March 20, 2001, between Sunnyvale VIII Trust, a
Maryland business trust (“Master Lessor”) and CacheFlow Inc., a Delaware
corporation, now known as Blue Coat Systems, as “Lessee”. The Lease is sometimes
referred to herein as the “Master Lease”. Sublessee hereby assumes and agrees to
perform the obligations of Lessee under the Master Lease as more particularly
set forth hereafter and Sublessor agrees to perform the obligations of Lessee
under the Lease to the extent not assumed by Sublesee under this Sublease.
Unless otherwise defined, all capitalized terms used herein shall have the same
meanings as given them in the Master Lease. A copy of the Master Lease is
attached hereto as Exhibit “A” and incorporated herein by this reference. With
respect to the obligations assumed by Sublessee, Sublessee shall not commit or
permit to be committed any act or omission which would violate any term or
condition of the Master Lease. With respect to the obligations assumed by
Sublessee, Sublessee shall neither do nor permit anything to be done which would
cause the Master Lease to be terminated or forfeited by reason of any right of
termination or forfeiture reserved or vested in Master Lessor under the Master
Lease. Sublessee and Sublessor shall each indemnify and hold the other harmless
from and against all liability, judgments, costs, demands, claims, and damages
of any kind whatsoever (including, without limitation, attorneys’ fees and court
costs) by reason of any failure on the part of Sublessee to perform any of the
obligations of Lessee under the Master Lease which Sublessee and Sublessor are
obligated hereunder to perform. In the event of the termination of Sublessor’s
interest as Lessee under the Master Lease by Master Lessor, then this Sublease
shall terminate automatically upon such termination without any liability of
Master Lessor or Sublessor to Sublessee. If there is any right to terminate the
Lease on the part of Lessee under the Master Lease, to the extent Master Lessor
consents to the assignment by Sublessor of such right to terminate, such right
is hereby assigned to Sublessee and only Sublessee, and not Sublessor, may
exercise such right. Sublessee represents and warrants to Sublessor that it has
read and is familiar with the Master Lease.

 

1.2 Applicable Provisions. All of the terms and conditions contained in the
Master Lease as they may apply to the Subleased Premises, except those directly
contradicted by the terms and conditions contained in this document, and
specifically except for Sections 1, 2, 3, 4, 5, 6(e), 8, 9, 13(a), 21, 29, 30,
31, 36, 41, 42, 43, 51, Exhibits C, and C-1 through C-3, and



--------------------------------------------------------------------------------

Exhibit D are incorporated herein and shall be terms and conditions of this
Sublease (with each reference therein to “Landlord” or “Lessor”, “Tenant” or
“Lessee” and “Lease” to be deemed to refer to Sublessor, Sublessee, and
Sublease, respectively, as appropriate except the following provisions that are
incorporated herein, the reference to Landlord or Lessor shall mean Master
Lessor only: Sections 19 and 10(e)-(f)), and along with all of the following
terms and conditions set forth in this document, shall constitute the complete
terms and conditions of this Sublease.

 

1.3 Obligations of Sublessor. The only services or rights to which Sublessee is
entitled hereunder from Master Lessor are those to which Sublessor is entitled
under the Master Lease, and for all such services and rights Sublessee shall
look solely to the Master Lessor under the Master Lease, and the obligations of
Sublessor hereunder shall be limited to using its reasonable good faith efforts
to obtain the performance by Master Lessor of its obligations. Should Sublessor
be unable to obtain any performance by Master Lessor, Sublessor hereby assigns
to Sublessee the right to seek to obtain such performance, such right to include
legal action against Master Lessor. Sublessor shall have no liability to
Sublessee or any other person for damage of any nature whatsoever as a result of
the failure of Master Lessor to perform said obligations except for Master
Lessor’s termination of the Sublessor’s interest as Lessee under the Master
Lease in the event of Sublessor’s breach of the Master Lease, and Sublessee
shall indemnify and hold Sublessor harmless from any and all claims and
liability whatsoever for any such damage (unless such damage is caused by
Sublessor’s breach of the Master Lease) including, without limitation, all costs
and attorneys’ fees incurred in defending against same. With respect to any
obligation of Sublessee to be performed under this Sublease other than a
monetary obligation, when the Master Lease grants Sublessor a specific number of
days to perform its obligations thereunder, Sublessee shall have two (2) fewer
days to perform, provided that if Sublessor is in receipt of a notice of default
from Master Lessor, Sublessor agrees to promptly transmit such notice by
facsimile to Sublessee, attention: Eric Carlsen at (408) 716-4400 and Sublessee
shall have two (2) fewer days than the number of days specified in such notice
or the number of days to perform as provided in the Master Lease. With respect
to any monetary obligation of Sublessee to be performed under this Sublease,
Sublessee shall make the payments on or before the date that such payment is
due. With respect to approval required to be obtained from “Landlord” under the
Master Lease, such consent must be obtained from Master Lessor and Sublessor and
the approval of Sublessor may be withheld if Master Lessor’s consent is not
obtained.

 

ARTICLE 2

 

TERM

 

2.1 Term. The term of this Sublease shall commence on the date Sublessee fully
executes and delivers this Sublease to Sublessor accompanied by the Security
Deposit and the Letter of Credit (which Letter of Credit may be delivered within
ten (10) days after such full execution) required pursuant to Section 4.2
hereof, and provide copies of all licenses and authorizations that may be
required for the lawful operation of Sublessee’s business upon the Premises,
including, without limitation, any business licenses that may be required by the
City of Sunnyvale. This shall be referred to as the “Commencement Date.” The
Rent shall commence on October 15, 2004 (the “Rent Commencement Date”). The term
of this Sublease shall end on June 30, 2006, unless sooner terminated pursuant
to any provision of the Master Lease applicable to the Subleased Premises (the
“Expiration Date”). Sublessor shall have no obligation to Sublessee to exercise
any of its options to extend under the Master Lease.

 

-2-



--------------------------------------------------------------------------------

2.2 Option to Extend. Sublessee shall have no option to extend this Sublease.

 

2.3 Sublessee’s Early Occupancy of the Subleased Premises. If Sublessee, with
Sublessor’s consent, takes possession prior to Rent Commencement Date, Sublessee
shall do so subject to all the covenants and conditions hereof, and Sublessee
shall not be required to pay Rent for such early possession prior to the Rent
Commencement Date.

 

ARTICLE 3

 

RENT

 

3.1 Rent. Commencing on the Rent Commencement Date, Sublessee shall pay to
Sublessor each month during the term of this Sublease, rent in the amount of
Twenty Three Thousand Eight Hundred Twenty Seven and 96/100 Dollars
($23,827.96), in advance, on execution hereof for the first month and on or
before the first of each month thereafter (“Base Rent”). Rent for partial months
at the commencement or termination of this Sublease shall be prorated. Rent
shall be paid to the Sublessor at its business address noted herein, or at any
other place Sublessor may from time to time designate by written notice mailed
or delivered to Sublessee.

 

3.2 Additional Rent. If Sublessee shall procure any additional services from
Master Lessor, or if additional rent or other sums are incurred for Sublessee’s
sole benefit, Sublessee shall make such payment to Sublessor or Master Lessor,
as Sublessor shall direct and such charges shall not be pro rated between
Sublessor and Sublessee. Any other rent or other sums payable by Sublessee under
this Article 3 shall constitute and be due as additional rent. Base Rent and
additional rent shall herein be referred to as “Rent”.

 

3.3 Operating Expenses. This Sublease shall be gross in nature. Sublessee shall
be responsible for utilities and janitorial costs. All other operating expenses
under the Master Lease shall be the responsibility of Sublessor.

 

ARTICLE 4

 

SECURITY DEPOSIT

 

4.1 Security Deposit. Upon execution hereof, Sublessee shall deposit with
Sublessor the sum of Twenty Three Thousand Eight Hundred Twenty Seven and 96/100
Dollars ($23,827.96) as and for a Security Deposit to secure Sublessee’s full
and timely performance of all of its obligations hereunder. If Sublessee fails
to pay Rent or any other sums as and when due hereunder, or otherwise defaults
and/or fails to perform with respect to any provision of this Sublease,
Sublessor may (but shall not be obligated to) use, apply, or retain all or any
portion of said deposit for payment of any sum for which Sublessee is obligated
or which will compensate Sublessor for any loss or damage which Sublessor may
suffer thereby and to which Sublessor may be entitled by law, including, without
limitation, any damage that will result in the future through the term of the
Sublease, to repair damage to the Subleased Premises, to clean the

 

-3-



--------------------------------------------------------------------------------

Subleased Premises at the end of the term or for any loss or damage caused by
the act or omission of Sublessee or Sublessee’s officers, agents, employees,
independent contractors or invitees. Sublessee waives the provisions of
California Civil Code Section 1950.7 and all other provisions of law now in
force or that become in force after the date of execution of this Sublease that
provide that Sublessor may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of Rent, to repair damage
caused by Sublessee or to clean the Subleased Premises. Any such use,
application, or retention shall not constitute a waiver by Sublessor of its
right to enforce its other remedies hereunder, at law, or in equity. If any
portion of said deposit is so used, applied, or retained, Sublessee shall,
within ten (10) days after delivery of written demand from Sublessor, restore
said deposit to its original amount. Sublessee’s failure to do so shall
constitute a material breach of this Sublease, and in such event Sublessor may
elect, among or in addition to other remedies, to terminate this Sublease.
Sublessor shall not be a trustee of such deposit, and shall not be required to
keep this deposit separate from its accounts. Sublessor alone shall be entitled
to any interest or earnings thereon and Sublessor shall have the free use of
same. If Sublessee fully and faithfully performs all of its obligations
hereunder, then the deposit, less any amounts used by Sublessor as permitted by
this section and not reimbursed by Sublessee, shall be returned to Sublessee
(without payment of interest or earnings thereon) within 30 days after the later
of (i) expiration or sooner termination of the term hereof, or (ii) Sublessee’s
surrender of possession of the Subleased Premises to Sublessor.

 

4.2 Letter of Credit. Two (2) business days after Sublessee’s receipt of a copy
of the Consent by Master Lessor to this Sublease, Sublessee shall provide to
Sublessor an unconditional, clean, irrevocable Letter of Credit (“Letter of
Credit”) in the amount of Thirty Seven Thousand and no/100 Dollars ($37,000) in
favor of Sublessor and issued by a bank (which accepts deposits, maintains
accounts and will negotiate a letter of credit, and whose deposits are insured
by the FDIC) located in the Bay Area and reasonably acceptable to Sublessor
(“Issuer”). The Letter of Credit shall (1) be fully transferable by Sublessor to
a successor in its interest under this Sublease without payment of transfer
fees, (2) permit multiple drawings, and (3) provide that draws, including
partial draws, at Sublessor’s election, will be honored upon the delivery to the
Issuer a certificate signed by Sublessor, or its authorized agent, that
Sublessee is in default under this Sublease and that as a result thereof
Sublessor is entitled to make the requested draw pursuant to the terms of the
Sublease. The Letter of Credit is to be issued pursuant to ISP98 rather than UCP
500. If Sublessee fails to pay Rent or any other sums as and when due hereunder,
or otherwise defaults with respect to any provision of this Sublease, Sublessor
may (but shall not be obligated to) use, apply or retain all or any portion of
the Letter of Credit for payment of any sum for which Sublessee is obligated or
which will compensate Sublessor for any loss or damage which Sublessor may
suffer thereby. Any draw or partial draw of the Letter of Credit shall not
constitute a waiver by Sublessor of its right to enforce its other remedies
hereunder, at law or in equity. If any portion of the Letter of Credit is drawn
upon, Sublessee shall, within ten (10) days after delivery of written demand
from Sublessor, restore said Letter of Credit to its original amount. The Letter
of Credit shall be in effect for the entire term of this Sublease plus sixty
(60) days beyond the expiration of the Sublease term. The Letter of Credit will
automatically renew each year during the Sublease term unless the beneficiary
under the Letter of Credit is given at least thirty (30) days prior notice of a
non-renewal by the issuing bank, and Sublessor shall be able to draw on the
Letter of Credit in the event of such notice. The parties agree that the
provisions of Civil Code Sections 1950.7 and 1951.7 do not apply to the Letter
of Credit.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 5

 

CONDITION OF SUBLEASED PREMISES

 

5.1 Condition of the Subleased Premises. Sublessee acknowledges that as of the
Commencement Date, the Subleased Premises, and every part thereof, are in good
condition and without need of repair, and Sublessee accepts the Subleased
Premises “as is”, Sublessee having made all investigations and tests it has
deemed necessary or desirable in order to establish to its own complete
satisfaction the condition of the Subleased Premises. Sublessee accepts the
Subleased Premises in their condition existing as of the Commencement Date,
subject to all applicable zoning, municipal, county and state laws, ordinances,
and regulations governing and regulating the use of the Subleased Premises and
any covenants or restrictions of record. Sublessee acknowledges that neither
Sublessor nor Master Lessor have made any representations or warranties as to
the condition of the Subleased Premises or its present or future suitability for
Sublessee’s purposes. Notwithstanding the foregoing, Sublessor shall deliver
possession of the Subleased Premises to Sublessee professionally cleaned (which
shall consist of vacuuming the carpet and cleaning the windows) and the
operating systems in good working condition, including but not limited to HVAC,
electrical, elevator, plumbing, and lighting.

 

5.2 Surrender. Sublessee shall keep the Subleased Premises, and every part
thereof in at least the same condition it was received from Sublessor, ordinary
wear and tear excepted. Sublessee shall surrender the Subleased Premises in the
same condition as received, ordinary wear and tear excepted, provided Sublessee
performs all necessary maintenance, repair and cleaning to maintain the
Subleased Premises in the condition it was delivered at the Commencement Date.

 

ARTICLE 6

 

INSURANCE

 

6.1 Sublessee’s Insurance With respect to the Tenant’s insurance under the
Master Lease, the same is to be provided by Sublessee as described in the Master
Lease, and such policies of insurance shall include as additional insureds
Master Lessor, Sublessor and any lender as required by Master Lessor.

 

6.2 Waiver of Subrogation. With respect to the waiver of subrogation contained
in the Master Lease, such waiver shall be deemed to be modified to constitute an
agreement by and among Master Lessor, Sublessor and Sublessee (and Master
Lessor’s consent to this Sublease shall be deemed to constitute its approval of
this modification).

 

-5-



--------------------------------------------------------------------------------

ARTICLE 7

 

USE OF SUBLEASED PREMISES; PARKING; IMPROVEMENTS

 

7.1 Use of Subleased Premises Sublessee shall occupy and use the Subleased
Premises only for general office use, research and development and other legal
related uses. Sublessee shall not allow the Premises to be used in any manner
that is inconsistent or prohibited under Section 6 of the Master Lease.

 

7.2 Furniture, Fixture and Equipment (FF&E) Sublessee shall have use of all of
the existing wired cubicle systems, desks, chairs, office furniture, conference
room furniture, filing cabinets, book shelves, white boards, kitchen appliances,
networking systems, and phone handsets and phone system that currently exist in
the Subleased Premises throughout the entire term of the Sublease at no
additional cost to Sublessee. Sublessor shall provide a list of furnishings,
fixtures and equipment and attach it to this Sublease as Exhibit B. Sublessee
accepts such FF&E “as is, where is” with no warranty, and at termination of this
Sublease shall deliver same back to Sublessor in the same condition as received,
ordinary wear and tear excepted; provided, however, that if Sublessee enters
into a lease with Master Lessor for the Subleased Premises to continue
immediately after the Expiration Date, and if Sublessee is not otherwise in
breach of this Sublease, the FF&E shall become the property of Sublessee on the
Expiration Date. Sublessee will insure the FF&E against casualty for its
replacement value. Sublessor shall cooperate with Sublessee to permit Sublessee
to be able to use such FF&E, by providing to Sublessee, to the extent same are
available to Sublessor, all manuals, instructions and other documents and
information necessary or convenient to the operation of such FF&E, including
access codes, passwords and other keys to properly use such FF&E.

 

7.3 Parking. So long as Sublessee is not in default and subject to the rules and
regulations imposed from time to time by Master Lessor or Sublessor, Sublessee
shall have the right to use all of the parking spaces associated with the
Premises as specified in the Master Lease.

 

ARTICLE 8

 

ASSIGNMENT, SUBLETTING & ENCUMBRANCE

 

8.1 Consent Required. Sublessee shall not assign this Sublease or any interest
therein nor shall Sublessee sublet, license, encumber or permit the Subleased
Premises or any part thereof to be used or occupied by others, without
Sublessor’s and Master Lessor’s prior written consent. Sublessor’s consent shall
not be unreasonably withheld provided, however, Sublessor’s withholding of
consent shall in all events be deemed reasonable if for any reason Master
Lessor’s consent is not obtained. The consent by Sublessor and Master Lessor to
any assignment or subletting shall not waive the need for Sublessee (and
Sublessee’s assignee or subtenant) to obtain the consent of Sublessor and Master
Lessor to any different or further assignment or subletting. All Conditions and
Standards set forth in the Master Lease regarding assignments and subletting
shall apply, and to the extent there is any Bonus Rents (Rent paid by such
Assignee or SubSublessee in excess of Rent paid by Sublessee hereunder), the
Bonus Rent shall first be split per the Master Lease and any Bonus Rent to go to
Sublessee shall be split 50/50 with Sublessor to be paid to Sublessor within
five (5) days of receipt by Sublessee.

 

-6-



--------------------------------------------------------------------------------

8.2 Form of Document. Every assignment, agreement, or sublease shall (i) recite
that it is and shall be subject and subordinate to the provisions of this
Sublease, that the assignee or subtenant assumes Sublessee’s obligation
hereunder, that the termination of this Sublease shall at Sublessor’s sole
election, constitute a termination of every such assignment or sublease, and
(ii) contain such other terms and conditions as shall be reasonably requested or
provided by Sublessor’s attorneys.

 

8.3 No Release of Sublessee. Regardless of Sublessor’s consent, no subletting or
assignment shall release Sublessee of Sublessee’s obligation or alter the
primary liability of Sublessee to pay the Rent and to perform all other
obligations to be performed by Sublessee hereunder. The acceptance of Rent by
Sublessor from any other person shall not be deemed to be a waiver by Sublessor
of any provision hereof. In the event of default by any assignee, subtenant or
any other successor of Sublessee, in the performance of any of the terms hereof,
Sublessor may proceed directly against Sublessee without the necessity of
exhausting remedies against such assignee, subtenant or successor.

 

8.4 Default. An involuntary assignment shall constitute a default and Sublessor
shall have the right to elect to terminate this Sublease, in which case this
Sublease shall not be treated as an asset of Sublessee.

 

ARTICLE 9

 

DEFAULT

 

9.1 Default Described. The occurrence of any of the following shall constitute a
material breach of this Sublease and a default by Sublessee: (i) failure to pay
Rent or any other amount within three (3) business days after due; (ii) all
those items of default set forth in the Master Lease which remain uncured after
the cure period provided in the Master Lease; or (iii) Sublessee’s failure to
perform timely and subject to any cure periods any other material provision of
this Sublease or the Master Lease as incorporated herein.

 

9.2 Sublessor’s Remedies. Sublessor shall have the remedies set forth in the
Master Lease as if Sublessor is Master Lessor. These remedies are not exclusive;
they are cumulative and in addition to any remedies now or later allowed by law.

 

9.3 Sublessee’s Right to Possession Not Terminated. Sublessor has the remedy
described in California Civil Code Section 1951.4 (lessor may continue lease in
effect after lessee’s breach and abandonment and recover rent as it becomes due,
if lessee has right to sublet or assign, subject only to reasonable
limitations). Sublessor may continue this Sublease in full force and effect, and
Sublessor shall have the right to collect rent and other sums when due. During
the period Sublessee is in default, Sublessor may enter the Subleased Premises
and relet them, or any part of them, to third parties for Sublessee’s account
and alter or install locks and other security devices at the Subleased Premises.
Sublessee shall be liable immediately to Sublessor for all costs Sublessor
incurs and as permitted by law in reletting the Subleased

 

-7-



--------------------------------------------------------------------------------

Premises, including, without limitation, attorneys’ fees, brokers’ commissions,
expenses of remodeling the Subleased Premises required by the reletting, and
like costs. Reletting may be for a period equal to, shorter or longer than the
remaining term of this Sublease and rent received by Sublessor shall be applied
to (i) first, any indebtedness from Sublessee to Sublessor other than rent due
from Sublessee; (ii) second, all costs incurred by Sublessor in reletting,
including, without limitation, brokers’ fees or commissions and attorneys fees,
the cost of removing and storing the property of Sublessee or any other
occupant, and the costs of repairing, altering, maintaining, remodeling or
otherwise putting the Subleased Premises into condition acceptable to a new
Sublessee or Sublessees; (iii) third, rent due and unpaid under this Sublease.
After deducting the payments referred to in this subsection 9.3, any sum
remaining from the rent Sublessor receives from reletting shall be held by
Sublessor and applied in payment of future rent and other amounts as rent and
such amounts become due under this Sublease. In no event shall Sublessee be
entitled to any excess rent received by Sublessor.

 

9.4 All Sums Due and Payable as Rent. Sublessee shall also pay without notice,
or where notice is required under this Sublease, immediately upon demand without
any abatement, deduction, or setoff, as additional rent all sums, impositions,
costs, expenses, and other payments which Sublessee in any of the provisions of
this Sublease assumes or agrees to pay, and, in case of any nonpayment thereof,
Sublessor shall have, in addition to all other rights and remedies, all the
rights and remedies provided for in this Sublease or by law in the case of
nonpayment of rent.

 

9.5 No Waiver. Sublessor may accept Sublessee’s payments of less than full
amount of rent due without waiving any rights under the Sublease, including
rights under a previously served notice of default. So long as there is a
default hereunder, no payment by Sublessee or receipt by Sublessor of a lesser
amount than any installment of rent due or other sums shall be deemed as other
than a payment on account of the amount due, nor shall any endorsement or
statement on any check or accompanying any check or payment be deemed an accord
and satisfaction; and Sublessor may accept such check or payment without
prejudice of Sublessor’s right to recover the balance of such rent or other sum
or pursue any other remedy provided in this Sublease, at law or in equity. If
Sublessor accepts payments after serving a notice of default, Sublessor may
nevertheless commence and pursue an action to enforce rights and remedies under
the previously served notice of default without giving Sublessee any further
notice or demand. Furthermore, the Sublessor’s acceptance of rent from Sublessee
when the Sublessee is holding over without express written consent does not
convert Sublessee’s tenancy from a tenancy at sufferance to a month-to-month
tenancy. No waiver of any provision of this Sublease shall be implied by any
failure of Sublessor to enforce any remedy for the violation of that provision,
even if that violation continues or is repeated. Any waiver by Sublessor of any
provision of this Sublease must be in writing. Such waiver shall affect only the
provisions specified and only for the time and in the manner stated in the
writing. No delay or omission in the exercise of any right or remedy by
Sublessor shall impair such right or remedy or be construed as a waiver thereof
by Sublessor. No act or conduct of Sublessor, including, without limitation the
acceptance of keys to the Subleased Premises shall constitute acceptance or the
surrender of the Subleased Premises by Sublessee before the Expiration Date.
Only written notice from Sublessor to Sublessee of acceptance shall constitute
such acceptance or surrender of the Subleased Premises. Sublessor’s consent to
or approval of any act by Sublessee which requires Sublessor’s consent or
approval shall not be deemed to waive or render unnecessary Sublessor’s consent
to or approval of any subsequent act by Sublessee.

 

-8-



--------------------------------------------------------------------------------

9.6 Sublessor Default. For purposes of this Sublease, Sublessor shall not be
deemed in default hereunder unless and until Sublessee shall first deliver to
Sublessor written notice of such default, and Sublessor shall fail to promptly
cure said default or to commence to cure said default and thereafter diligently
prosecute the same to completion

 

9.7 Notice of Event of Default under Master Lease. Sublessor shall notify
Sublessee of any Event of Default under the Master Lease, or of any other event
of which Sublessor has actual knowledge which will impair Sublessee’s ability to
conduct its normal business at the Subleased Premises, as soon as reasonably
practicable following Sublessor’s receipt of notice from Master Lessor of an
Event of Default or Sublessor’s actual knowledge of such impairment.

 

ARTICLE 10

 

CONSENT OF MASTER LESSOR

 

10.1 Precondition. The Master Lease requires that Sublessor obtain the consent
of Master Lessor to any subletting by Sublessor. This Sublease shall not be
effective unless and until Master Lessor signs a consent to this subletting
satisfactory to Sublessor.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1 Conflict with Master Lease; Interpretation. In the event of any conflict
between the provisions of the Master Lease and this Sublease, the Master Lease
shall govern and control except to the extent directly contradicted by the terms
of this Sublease. No presumption shall apply in the interpretation or
construction of this Sublease as a result of Sublessor having drafted the whole
or any part hereof.

 

11.2 Remedies Cumulative. The rights, privileges, elections, and remedies of
Sublessor in this Sublease, at law, and in equity are cumulative and not
alternative.

 

11.3 Waiver of Redemption. Sublessee hereby expressly waives any and all rights
of redemption to which it may be entitled by or under any present or future laws
in the event Sublessor shall obtain a judgment for possession of the Subleased
Premises.

 

11.4 Damage and Destruction; Condemnation. In the event of any damage,
destruction, casualty, condemnation or threat of condemnation affecting the
Subleased Premises, Rent payable hereunder shall be abated but only to the
extent that Rent is abated under the Master Lease. Sublessee shall have no right
to terminate this Sublease in connection with any damage, destruction, casualty,
condemnation or threat of condemnation except to the extent the Master Lease is
also terminated as to the Premises or any portion thereof.

 

11.5 Furniture. Sublessee may use certain furniture and furnishings located in
the Subleased Premises as set forth on Exhibit C (“Furniture”). Sublessee
accepts the Furniture in its “as is” condition and Sublessor makes no warranty
as to the condition of the Furniture or its present or future suitability for
Sublessee’s purposes. Subject to the provisions of section 7.2, upon termination
of this Sublease, Sublessee shall return the Furniture to Sublessor in the same

 

-9-



--------------------------------------------------------------------------------

condition as received, ordinary wear and tear excepted conditioned on the
obligation of Sublessee to use the Furniture in a careful and proper manner and
to clean and repair the Furniture in the manner necessary to maintain the
Furniture in the condition it was initially provided to Sublessee. Sublessee
shall be liable for any damage to the Furniture and solely responsible for all
costs associated with the maintenance, cleaning and repair of the Furniture.

 

11.6 Signage. Sublessee may place signs on or about the Subleased Premises in
compliance with Section 18 of the Master Lease. All signs shall be at
Sublessee’s sole cost and shall comply with all local, federal and state rules,
regulations, statutes, and ordinances at all times during the term hereof.
Sublessee, at Sublessee’s cost, shall remove all such signs and graphics prior
to the termination of this Sublease and repair any damage caused by such
removal. Sublessor shall, at its expense, remove its signs on the Premises prior
to the Commencement Date of this Sublease.

 

11.7 Offer. Preparation of this Sublease by either Sublessor or Sublessee or
either parties’ agent and submission of same to Sublessor or Sublessee shall not
be deemed an offer to Sublease. This Sublease is not intended to be binding
until executed and delivered by all Parties hereto.

 

11.8 Due Authority. If Sublessee signs as a corporation, each of the persons
executing this Sublease on behalf of Sublessee represent and warrant that they
have the authority to bind Sublessee, Sublessee has been and is qualified to do
business in the State of California, that the corporation has full right and
authority to enter into this Sublease, and that all persons signing on behalf of
the corporation were authorized to do so by appropriate corporate actions. If
Sublessee signs as a partnership, trust or other legal entity, each of the
persons executing this Sublease on behalf of Sublessee represent and warrant
that they have the authority to bind Sublessee, Sublessee has complied with all
applicable laws, rules and governmental regulations relative to its right to do
business in the State of California and that such entity on behalf of the
Sublessee was authorized to do so by any and all appropriate partnership, trust
or other actions. Sublessee agrees to furnish promptly upon request a corporate
resolution, proof of due authorization by partners, or other appropriate
documentation evidencing the authorization of Sublessee to enter into this
Sublease.

 

11.9 Multiple Counterparts. This Sublease may be executed in two or more
counterparts, which when taken together shall constitute one and the same
instrument. The parties contemplate that they may be executing counterparts of
this Sublease transmitted by facsimile and agree and intend that a signature by
facsimile machine shall bind the party so signing with the same effect as though
the signature were an original signature.

 

11.10 Building Contaminants. To prevent the contamination, growth, or deposit of
any mold, mildew, bacillus, virus, pollen, or other micro-organism
(collectively, “Biologicals”) and the deposit, release or circulation of any
indoor contaminants including emissions from paint, carpet and drapery
treatments, cleaning, maintenance and construction materials and supplies,
pesticides, pressed wood products, insulation, and other materials and products
(collectively with Biologicals, “Contaminants”) that could adversely affect the
health, safety or welfare of any tenant, employee, or other occupant of the
Building or their invitees (each, an “Occupant”), Sublessee shall, at
Sublessee’s sole cost and expense, at all times during the term hereof

 

-10-



--------------------------------------------------------------------------------

(1) operate the Subleased Premises in such a manner to reasonably prevent or
minimize the accumulation of stagnant water and moisture in planters, kitchen
appliances and vessels, carpeting, insulation, water coolers, and any other
locations where stagnant water or moisture could accumulate, and (2) otherwise
operate the Subleased Premises to prevent the generation, growth, deposit,
release or circulation of any Contaminants.

 

ARTICLE 12

 

BROKER’S COMMISSIONS

 

12.1 Commission. Sublessor and Sublessee represent and warrant to each other
that each has dealt with the following brokers CPS, A Commercial Real Estate
Company, Inc. (Sublessor’s Broker) and Cornish & Carey Commercial (Sublessee’s
Broker) and with no other agent, finder, or other such person with respect to
this Sublease and each agrees to indemnify and hold the other harmless from any
claim asserted against the other by any broker, agent, finder, or other such
person not identified above as Sublessor’s Broker or Sublessee’s Broker. The
Commission to the Brokers is pursuant to separate agreement.

 

ARTICLE 13

 

NOTICES AND PAYMENTS

 

13.1 Certified Mail. Any notice, demand, request, consent, approval, submittal
or communication that either party desires or is required to give to the other
party or any other person shall be in writing and either served personally or
sent by prepaid, first-class certified mail or commercial overnight delivery
service. Such Notice shall be effective on the date of actual receipt (in the
case of personal service or commercial overnight delivery service) or two days
after deposit in the United States mail, to the following addresses:

 

To the Sublessor:    Blue Coat Systems      650 Almanor Avenue      Sunnyvale,
CA 94085      Attention: Director of Facilities and Real Estate
To the Sublessee:    At the Subleased Premises, whether or not Sublessee has
abandoned or vacated the Subleased Premises or notified the Sublessor of any
other address with a copy to:    Berliner Cohen      10 Almaden Blvd., Suite
1100      San Jose, CA 95113-2233      Attention: Eric Wong, Esq.

 

13.2 When this Sublease requires service of a notice, that notice shall replace
rather than supplement any equivalent or similar statutory notice, including any
notices required by Code of Civil Procedure Section 1161 or any similar or
successor statute. When a statute requires service of a notice in a particular
manner, service of that notice (or a similar notice required by this Sublease)
shall replace and satisfy the statutory service-of-notice procedures, including
those required by Code of Civil Procedure Section 1162 or any similar or
successor statute

 

-11-



--------------------------------------------------------------------------------

ARTICLE 14

 

ATTORNEYS’ FEES AND COSTS

 

14.1 Sublessor Made Party to Litigation. If Sublessor or Sublessee becomes a
party to any litigation brought by someone other than the other party and
concerning this Sublease, the Subleased Premises, or the other party’s use and
occupancy of the Subleased Premises to the extent, based upon any real or
alleged act or omission of such other party or its authorized representatives,
such other party shall be liable to the first party for reasonable attorneys’
fees and court costs incurred by the other in the litigation.

 

14.2 Certain Litigation Between the Parties. In the event any action or
proceeding at law or in equity or any arbitration proceeding be instituted by
either party, for an alleged breach of any obligation of Sublessee under this
Sublease, to recover rent, to terminate the tenancy of Sublessee at the
Subleased Premises, or to enforce, protect, or establish any right or remedy of
a party to this Sublease Agreement, the prevailing party (by judgment or
settlement) in such action or proceeding shall be entitled to recover as part of
such action or proceeding such reasonable attorneys’ fees, expert witness fees,
and court costs as may be fixed by the court or jury, but this provision shall
not apply to any cross-complaint filed by anyone other than Sublessor in such
action or proceeding.

 

14.3 Sublessor’s Costs. In any case where Sublessee requests permission from
Sublessor to assign, sublet, make alterations, or receive any other consent or
obtain any waiver from or modification to the terms of this Sublease, Sublessee
shall pay to Sublessor a reasonable administrative charge and Sublessor’s
reasonable attorney’s fees incurred by Sublessor in reviewing such request.

 

ARTICLE 15

 

EXHIBITS

 

15.1 Exhibits and Attachments. All exhibits and attachments to this Sublease are
a part hereof.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Sublessee have executed and delivered this
Sublease on the date first set forth above.

 

SUBLESSOR   SUBLESSEE Blue Coat Systems, a Delaware corporation   Infoblox Inc.,
a Delaware corporation

 

By:  

 

--------------------------------------------------------------------------------

     By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

     Its:  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

     By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

     Its:  

 

--------------------------------------------------------------------------------

 

-13-



--------------------------------------------------------------------------------

Exhibit A

 

[Attach Master Lease]

 



--------------------------------------------------------------------------------

Exhibit B

 

Furniture:

 

2 Brown chairs second floor

1 split round table

26 training tables

19 black plastic chairs

48 multi color chairs

2 chairs with writing table

7 red chairs

1 coffee table blue with wheels

4 glass tables with stands

2 lobby chairs

1 coffee table /yellow on wheels

1 sofa-blue/yellow on wheels

2 dog chairs on wheels, 1 yellow/ blue, 1 red

4 bookcases 4 shelf

8 bookcases 5 shelf

4 storage racks, 8’

2 storage rack, 3’

7 trash receptacles, red

 

Conference rooms:

 

66 Stylex chairs

11 Phone stands

(5) Tables 6’

(1) Table 7’

(2) Tables 16’

(4) 48” round tables

 

Cubicles:

 

186 8x8 cubicles – 5 additional cubes are utilized as printer stations

2 additional cubes upstairs with column obstructions

140 cubes are Allsteel

51 cubes are Teknion

 

Security System:

 

Building Security System is Lenel Onguard 2000



--------------------------------------------------------------------------------

Stand-alone system w/6 cameras, PC based with hard drive data storage & CDROM
video capture

Exterior doors and sliding doors upstairs are alarmed with proximity readers

Fully programmable for alarm timing and security access levels

Security is setup in room # 125. System is expandable

 

Other:

 

Showers and lockers in downstairs restrooms

Kitchen 1 Refrigerator, 1 freezer

(4) 42” tables

Folding tables 4’ (2), 5’ (8), 6’ (5)

Two large mail rooms/copy centers and 2 mail sorters

Cabinets - 3 small, 8 large

All electrical circuits are clearly labeled; at the source & in the panels

 

IT lab:

 

Wiring to all cubes, conference rooms, and other labs terminate in on row of
racks

Qty 4 – Fiber data connections to each lab

Qty 4 – CAT5e data connections to each cube and conference room

Qty 2 – Telecom lines (digital or analog) to each cube and conference room

Qty ? – 20 amp / 4 receptacles 110VAC power

Qty ? – 30 amp 220VAC power

5 tons of dedicated air conditioning

 

Software Lab #1:

 

Dedicated block terminated CAT5e data wiring between racks and fiber termination
rack (from IT lab)

Qty 50 – Chasworth 19” racks and wire handlers (powder coated and grounded)

Qty 50 – 20 amp / 4 receptacles 110VAC power

15 tons of dedicated air conditioning

 

Software Lab # 2:

 

Dedicated block terminated CAT5e data wiring between racks and fiber termination
rack (from IT lab)

Qty 36 – Chasworth 19” racks and wire handlers (powder coated and grounded)

Qty 36 – 20 amp / 4 receptacles 110VAC power

20 tons of dedicated air conditioning

 

-16-



--------------------------------------------------------------------------------

Hardware Lab:

 

Dedicated block terminated CAT5e data wiring between racks and fiber termination
rack (from IT lab)

Qty 4 – Chasworth 19” racks and wire handlers (powder coated and grounded)

Qty 4 – 20 amp / 4 receptacles 110VAC power

Qty 2 – 30 amp 220VAC power

7.5 tons of dedicated air conditioning

 

Wiring (Other):

 

Qty 8 – Dedicated 110VAC power and CAT5e data wiring in ceiling panels for
wireless network (4 upstairs and 4 downstairs)

Qty 6 – In-Floor 110VAC power in expandable training room

 

Telcom Equipment (Installed):

 

Model: Avaya Definity R3

Software licenses: 300

DS1 cards: 3

Digital ports: 144

Analog ports: 48

Handsets (6408): 66

Handsets (6402): 5

Handsets (6210): 14

Handsets (Operator): 1

 

Video Conferencing Equipment:

 

Model: Polycom ViewStation 512MP

Accessories:

Qty 1 – IMUX ISDN Expansion Module

Qty 1 – Remote Control

Qty 2 – Sony Trinitron 32” Televisions

Qty 2 – Black Television Stands

 

-17-



--------------------------------------------------------------------------------

LANDLORD’S CONSENT TO SUBLEASE

(Blue Coat Systems/ Infoblox Inc.)

 

SUNNYVALE VIII TRUST, a Maryland business trust (“Landlord”), landlord under
that certain Lease Agreement dated March 30, 2001 (the “Master Lease”), by and
between Landlord and, CACHEFLOW INC., a Delaware corporation now known as BLUE
COAT SYSTEMS (“Tenant”) hereby consents to the subleasing of a portion of the
Premises (as defined in the Master Lease) by Tenant, as sublessor, to INFOBLOX
INC., a Delaware corporation (“Subtenant”) as subtenant, specifically under the
terms and with respect to such subleased premises (the “Sublease Premises”) as
described in the Sublease Agreement dated as of October     , 2004 attached
hereto as Exhibit A (the “Sublease”) by and between Tenant and Subtenant,
subject to the following:

 

1. Occupancy of the Sublease Premises by Subtenant is in all respects subject to
the Master Lease, and Landlord hereby informs Tenant and Subtenant that Landlord
requires strict compliance by Tenant and Subtenant with all the terms and
conditions of the Master Lease. Neither the Sublease nor this consent shall
release or discharge Tenant from any liability under the Master Lease and Tenant
shall remain liable and responsible for the full performance and observance of
all of the provisions, covenants, and conditions set forth in the Master Lease
on the part of Tenant to be performed and observed. The breach or violation of
any provision of the Master Lease by Subtenant shall constitute a default by
Tenant in fulfilling such provision and any breach of the Master Lease by either
Tenant or Subtenant shall entitled Landlord to all the rights and remedies
provided in the Master Lease in the event of a breach, and any other available
remedy, against both Tenant and Subtenant.

 

2. This consent shall not be construed as approval or consent to any
provision(s) of the Sublease which may conflict with or be interpreted to
restrict Landlord’s rights or Tenant’s obligations under the Master Lease, or to
expand upon Tenant’s rights or Landlord’s obligations under the Master Lease,
and Landlord shall not be bound or estopped in any way by the provisions of the
Sublease, including any provision which purports to bind Landlord in any way
contrary to the terms of the Master Lease; provided, that as set forth in
Section 6.2 Waiver of Subrogation, the waiver of subrogation set forth in the
Master Lease shall apply among Landlord, Tenant and Subtenant. This consent
shall not create in Subtenant, as a third party beneficiary or otherwise, any
rights except as specifically set forth herein. All communications with Landlord
will be recognized by Landlord only if made by Tenant, not Subtenant, including
without limitations requests for approvals as required under the Master Lease.
Tenant hereby appoints Subtenant as Tenant’s agent for the purpose of
communicating with Landlord with regard to matters arising in the ordinary
course of tenancy (e.g. parking matters, after hours HVAC requirements, excess
janitorial services, ordinary repairs and maintenance), and notwithstanding the
provisions of the immediately preceding sentence, Landlord agrees to recognize
Subtenant as Tenant’s agent with respect to such matters and to communicate with
Subtenant, as agent for Tenant, with respect to such matters. Tenant hereby
agrees that Landlord may rely on Subtenant’s authority as Tenant’s agent with
respect to any matter which may be reasonably understood to fall within the
foregoing description of Subtenant authority.

 

Blue Coat Systems (Cacheflow)/Infoblox Sublease Consent

477 Potrero – Central Research Park

 

1



--------------------------------------------------------------------------------

3. Upon the expiration or earlier termination of the term of the Master Lease
the Sublease shall terminate as of the effective date (“Termination Date”) of
such expiration or termination and Subtenant shall vacate the Sublease Premises
on or before the Termination Date. Notwithstanding anything to the contrary
contained in the Sublease, Landlord shall not have any liability to Subtenant
(and the Sublease shall terminate as of the Termination Date as provided herein)
in the event Tenant elects to terminate the Master Lease. In no event shall the
foregoing be construed to grant to Tenant any right to terminate the Master
Lease.

 

4. Subtenant shall be bound by the use provisions set forth in Section 6 of the
Master Lease.

 

5. Tenant’s indemnity obligations under Section 14 of the Master Lease shall
include any liabilities which arise by virtue of the Sublease or Subtenant’s
occupancy of the Sublease Premises. Notwithstanding anything to the contrary
contained in the Sublease, Subtenant agrees that the terms and conditions of
Section 14 of the Master Lease shall apply to Subtenant as though Subtenant were
the Tenant and Landlord the Landlord modified as appropriate so as to make such
terms applicable only to Subtenant’s leasing of the Sublease Premises.

 

6. Landlord shall charge Tenant, and Tenant shall pay, all costs incurred by
Landlord in connection with the approval of the Sublease, including reasonable
attorneys, architects or consultants’ fees or costs (up to a maximum of Three
Thousand Dollars ($3,000.00), and Subtenant’s move into, improvement of and
occupancy of the Sublease Premises pursuant to the terms of Section 21 of the
Master Lease. Invoices with respect to the costs chargeable to Tenant under this
Paragraph 6 shall be addressed to Tenant in care of Subtenant at the Sublease
Premises, copy to Tenant.

 

7. Nothing in the Sublease shall limit Tenant’s obligation for Additional Rent
due for the Sublease Premises under Section 5 of the Master Lease. Tenant will
be charged for any utilities or other services furnished by Landlord to the
Sublease Premises for Subtenant in accordance with Section 7 of the Master Lease
and shall remain liable for all utilities provided directly to the Sublease
Premises as set forth in said Section 7.

 

8. Subtenant is not entitled to occupy any space other than the Sublease
Premises, and any additional extension or addition of space shall require
Landlord’s prior additional written consent. Notwithstanding any provision of
the Sublease to the contrary, Subtenant shall not be permitted to occupy the
Sublease Premise until after full execution and delivery of this Consent.

 

9. Notwithstanding anything to the contrary in the Sublease, the provisions of
the Master Lease regarding Alterations or improvements to the Premises shall
apply to any Alterations or improvements made to the Sublease Premises. This
consent shall not

 

Blue Coat Systems (Cacheflow)/Infoblox Sublease Consent

477 Potrero – Central Research Park

 

2



--------------------------------------------------------------------------------

serve as Landlord’s approval of any Alterations proposed in the Sublease. To the
extent not previously approved by Landlord in writing, Landlord will approve or
disapprove any proposed Alterations after execution of this consent by Tenant
and Subtenant upon Landlord’s review of the plans for the proposed Alterations
and in accordance with Section 11 of the Master Lease. Any such Landlord
approval shall not be (or be deemed to be) relied upon by Tenant, Subtenant or
any third party with respect to the adequacy of such plans or compliance of the
improvements described therein with any governmental rule or regulation.

 

10. This consent does not extend to, and expressly excludes, consent to (a) any
portion of the Sublease term that extends beyond the present term of the Master
Lease, (b) any renewal or extension of the Sublease term, or (c) any expansion
of the Sublease Premises. Any of the foregoing shall be conditioned upon
Landlord’s express prior written consent thereto at the appropriate time as if
for a new subletting.

 

11. In consideration of Landlord’s consent to the Sublease, Subtenant agrees
that Landlord and the holders (“Holders”) of any mortgage, deed of trust or like
encumbrance affecting any part of the Premises, the Property (as defined in the
Master Lease) or any of the improvements located thereon (the
“Improvements”)(the Premises, the Property, and the Improvements are herein
collectively referred to as the “Landlord’s Property”) or any interest of
Landlord therein which is now existing or hereafter executed or recorded, any
present or future modification, amendment or supplement to any of the foregoing,
and to any advances made thereunder (any of the foregoing being a “Superior
Interest”) shall not be liable to Subtenant, and Subtenant hereby waives all
claims against such parties, for any loss, injury or other damage to person or
property in or about the Sublease Premises or the Landlord’s Property from any
cause whatsoever other than such parties’ gross negligence or willful
misconduct, and Subtenant further agrees that Landlord and the Holders shall in
no event be liable for any consequential or resulting damages or lost profits or
lost revenue. Except to the extent caused by Landlord’s gross negligence or
willful misconduct, Landlord shall not be liable for losses due to theft,
vandalism or like causes.

 

12. Subtenant shall cause Landlord, Managing Agent, and any Holders (as
identified by Landlord in writing to Subtenant) to be named as additional
insured on the policy of commercial general liability insurance which Subtenant
carries pursuant to the Sublease and shall provide Landlord with such policy or
a certificate thereof upon commencement of the term of the Sublease and shall
provide Landlord with a renewal policy or certificate at least thirty (30) days
prior to the expiration date thereof.

 

13. Tenant and Subtenant agree to indemnify, defend and hold Landlord harmless
from and against any loss, cost, expense, damage or liability, including
reasonable attorneys’ fees, incurred as a result of a claim by any person or
entity based, upon the act or omission of the indemnifying party, (a) that it is
entitled to a commission, finder’s fee or like payment in connection with the
Sublease, or (b) relating to or arising out of the Sublease or any related
agreements or dealings.

 

Blue Coat Systems (Cacheflow)/Infoblox Sublease Consent

477 Potrero – Central Research Park

 

3



--------------------------------------------------------------------------------

14. Subtenant agrees that the Sublease shall at all times be subject and
subordinate to the right, title and interest of the Holders of the Superior
Interests, and any other document memorializing or securing same, and Subtenant
and Tenant agree to execute any such further subordination documents as such
Holder may require pursuant to the terms of Section 38 of the Master Lease.
Without limiting the generality of the foregoing, Tenant and Subtenant agree to
comply with all of the obligations and requirements of any present
subordination, attornment and non-disturbance or similar agreement by and
between any Holder, Landlord and Tenant.

 

15. The foregoing consent shall apply only to the subject subletting and shall
not be deemed to be consent to any other subletting nor to any subsubletting
under the Sublease, nor shall this consent be construed to release Tenant from
any of its obligations under the Master Lease.

 

16. Tenant and Subtenant and each person executing this Consent on behalf of
them represents and warrants to Landlord that (a) each is duly incorporated (or
organized) and validly existing under the laws of its state of incorporation (or
organization), (b) each is qualified to do business in California, (c) each has
full right, power and authority to enter into this Consent and to perform all of
their obligations hereunder, and (d) the execution, delivery and performance of
this Consent has been duly authorized by Tenant and Subtenant and each person
signing this Consent on behalf of the of them is duly and validly authorized to
do so.

 

17. To facilitate execution hereof, this Consent may be executed in one or more
counterparts as may be convenient or required, and an executed copy hereof
delivered by facsimile shall have the effect of an original, executed
instrument. All counterparts hereof shall collectively constitute a single
instrument; but, in making proof of this Consent, it shall not be necessary to
produce or account for more than one such counterpart. It shall not be necessary
for the signature of, or on behalf of each party hereto, or that the signature
of all persons required to bind any such party, appear on each counterpart
hereof. Each signature page to any counterpart hereof may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart hereof identical thereto except
having attached to it additional signature pages.

 

Blue Coat Systems (Cacheflow)/Infoblox Sublease Consent

477 Potrero – Central Research Park

 

4



--------------------------------------------------------------------------------

18. This consent is conditioned upon the signed acceptance by Tenant and
Subtenant of the terms and conditions set forth herein.

 

October     , 2004.

 

Landlord: SUNNYVALE VIII TRUST,

a Maryland business trust

 

By:  

 

--------------------------------------------------------------------------------

    Gary E. Block Its:   Vice President

 

ACCEPTANCE BY TENANT AND SUBTENANT

 

Tenant: BLUE COAT SYSTEMS, INC.

a Delaware corporation

    

Subtenant: INFOBLOX, INC.

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

     By:  

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

     Its:  

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

     By:  

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

     Its:  

--------------------------------------------------------------------------------

 

Blue Coat Systems (Cacheflow)/Infoblox Sublease Consent

477 Potrero – Central Research Park

 

5